UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6932



IVAN SPARKS,

                                              Plaintiff - Appellant,

          versus


GENE   M.  JOHNSON;   RON ANGELONE;    D. J.
ARMSTRONG; LEWIS B. CEI; W. P. ROGERS; G. K.
WASHINGTON; KELLY HARRISON; L. EDMONDS,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-03-42-SGW)


Submitted:   October 29, 2004          Decided:     November 16, 2004


Before WILKINSON, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ivan Sparks, Appellant Pro Se. Susan Foster Barr, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ivan Sparks appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.       See Sparks v.

Johnson, No. CA-03-42-SGW (W.D. Va. filed Apr. 29, 2004; entered

Apr. 30, 2004).   We deny the motion for appointment of counsel and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -